 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   R. LAWRENCE BRAGG, State Bar No. 119194
     Supervising Deputy Attorney General
 3   WILLIAM L. MCCASLIN, State Bar No. 249976
     Deputy Attorney General
 4   SARAH M. BRATTIN, State Bar No. 302043
     Deputy Attorney General
 5    1300 I Street, Suite 125
      P.O. Box 944255
 6    Sacramento, CA 94244-2550
      Telephone: (916) 210-7321
 7    Fax: (916) 324-5205
      E-mail: Sarah.Brattin@doj.ca.gov
 8   Attorneys for Defendants Lesane and Cherniss
 9                             IN THE UNITED STATES DISTRICT COURT

10                          FOR THE EASTERN DISTRICT OF CALIFORNIA

11                                        SACRAMENTO DIVISION

12

13
     THOMAS JOHN HEILMAN,                                  2:11-cv-00042-JAM-EFB (PC)
14
                                              Plaintiff, [PROPOSED] STIPULATION AND
15                                                       ORDER REGARDING FURTHER
                    v.                                   PRODUCTION OF DOCUMENTS BY
16                                                       CHERNISS AND CDCR
17   C. CHERNISS, et al.,                              Judge:        Honorable Edmund F. Brennan
                                                       Trial Date:   February 24, 2020
18                                         Defendants. Action Filed: January 5, 2011
19

20

21         Plaintiff withdraws the pending motion to compel (ECF 300). The parties and CDCR

22   stipulate to the following agreement.

23         Documents produced on July 11, 2019, and any subsequent productions relating to the July

24   11, 2019 production, pertain to an ongoing personnel investigation involving Defendant Cherniss,

25   which is confidential. Plaintiff’s counsel agrees not to contact or depose any persons named in the

26   documents, such as witnesses, or those persons involved in the investigatory process—for any

27   purpose—until defense counsel notifies Plaintiff’s counsel that the investigation is complete or

28   November 12, 2019, whichever is earlier. In exchange, CDCR and Defendants will immediately
                                                    1
         [Proposed] Stipulation and Order Regarding Further Production of Documents (2:11-cv-00042-JAM-EFB (PC))
 1   produce responsive documents in their possession, custody, or control, and will supplement their
 2   production as additional responsive documents become available.
 3         CDCR and Defendants may designate as “CONFIDENTIAL” any information they believe
 4   qualifies as “Protected Material” as defined in the parties’ stipulated protective order, section
 5   2.11. (ECF No. 222 at 3:7-8.) The parties must follow the procedures set forth in the parties’
 6   stipulated protective order, section 12.3, concerning filing of protected documents under seal,
 7   should they file any of the Protected Material with the Court. (ECF No. 222 at 11:4-13.)
 8
     DATED: August 22, 2019                              Respectfully submitted,
 9
                                                       XAVIER BECERRA
10                                                     Attorney General of California
                                                       WILLIAM MCCASLIN
11                                                     Deputy Attorney General
                                                       SARAH M. BRATTIN
12                                                     Deputy Attorney General
13                                                     /s/ R. Lawrence Bragg
14                                                    R. LAWRENCE BRAGG
                                                      Supervising Deputy Attorney General
15                                                    Attorneys for Defendants C. Cherniss and
                                                      L. Lesane
16

17
                                                         /s/ Jason R. German
18                                                       (as authorized on August 20, 2019)
19                                                       ELIOT D. WILLIAMS (SBN 290780)
                                                         eliot.williams@bakerbotts.com
20                                                       JASON R. GERMAN (SBN 280837)
                                                         jason.german@bakerbotts.com
21                                                       JOHN F. GAUSTAD (SBN 279893)
                                                         john.gaustad@bakerbotts.com
22                                                       BAKER BOTTS L.L.P.
                                                         1001 Page Mill Road, Suite 200
23                                                       Palo Alto, California 94304
                                                         Telephone: 1-650-739-7500
24                                                       Facsimile: 1-650-739-7699
                                                         Attorneys for Plaintiff Thomas John Heilman
25

26

27

28
                                                         2
         [Proposed] Stipulation and Order Regarding Further Production of Documents (2:11-cv-00042-JAM-EFB (PC))
 1          Pursuant to the stipulation above, it is so ORDERED.
 2
     Dated: August 22, 2019
 3                                                    ____________________________________
                                                      EDMUND F. BRENNAN
 4                                                    United States Magistrate Judge
 5

 6

 7   SA2017306638
     14018563.docx
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          3
          [Proposed] Stipulation and Order Regarding Further Production of Documents (2:11-cv-00042-JAM-EFB (PC))
